                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION


ROY A. TOWNS,                            )
                                         )
        Plaintiff,                       )
                                         )
v.                                       )     No. 17-cv-2626
                                         )
MEMPHIS/SHELBY COUNTY                    )
HEALTH DEPARTMENT                        )
                                         )
        Defendant.                       )


                                     ORDER


        Before the Court is the Magistrate Judge’s January 25, 2019

Report and Recommendation (the “Report”).                (ECF No. 57.)      The

Report     recommends   that   the   Court     grant   Memphis/Shelby   County

Health Department’s Motion for Judgment on the Pleadings.               (Id. at

1083.) 1    Towns has not objected to the Report and the time do so

has passed.

        For the following reasons, the Report is ADOPTED.          The action

is DISMISSED.

   I.      Background

        On January 5, 2018, Towns filed his pro se Amended Complaint.

(ECF     No.   19.)     The    Amended       Complaint   alleges   employment

discrimination based on gender and race, and retaliation after


1 Unless otherwise noted, all pin cites for record citations are to the “PageID”

page number.
engaging in protected activity in violation of Title VII of the

Civil Rights Act of 1964.      (Id.)

     The Report concludes that “Towns has not pleaded a plausible

sex discrimination claim” (id. at 1096), “has not pleaded an

actionable race discrimination claim” (id. at 1099), and “has not

pleaded any timely act of retaliation that Shelby County took

because he engaged in protected activity” (id. at 1100).

  II.   Analysis

     Congress enacted 28 U.S.C. § 636 to relieve the burden on the

federal judiciary by permitting the assignment of district-court

duties to magistrate judges.          See United States v. Curtis, 237

F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490

U.S. 858, 869-70 (1989)); see also Baker v. Peterson, 67 F. App’x

308, 310 (6th Cir. 2003).      A district court has the authority to

“designate   a   magistrate   judge    to   conduct   hearings,   including

evidentiary hearings, and to submit to a judge of the court

proposed findings of fact and recommendations for the disposition,

by a judge of the court, of any motion.”          28 U.S.C. § 636(b)(1)(B).

     The   district   court   has     appellate    jurisdiction   over   any

decisions the magistrate judge issues pursuant to a referral.            28

U.S.C. § 636(b); Fed. R. Civ. P. 72.               “A district judge must

determine de novo any part of a Magistrate Judge’s disposition

that has been properly objected to.”          Fed. R. Civ. P. 72(b); 28

U.S.C. § 636(b)(1)(C).        The district court is not required to


                                       2
review -- under a de novo or any other standard -- “any issue that

is not the subject of an objection.”             Thomas v. Arn, 474 U.S. 140,

150 (1985).      The district court should adopt the findings and

rulings of the Magistrate Judge to which no specific objection is

filed.    Id.; United States v. Walters, 638 F.2d 947, 950 (6th Cir.

1981).

        Towns has not objected to the Report and the deadline to do

so    under   Local   Rule   72.1   has      passed.    See   also   28   U.S.C.

§ 636(b)(1)(C).        Adoption     of   the    Report’s   recommendations    is

warranted.     See Arn, 474 U.S. at 150-51.

     III. Conclusion

       For the foregoing reasons, the Report is ADOPTED.             The action

is DISMISSED.



       So ordered this 14th day of February, 2019.




                                               /s/_Samuel H. Mays, Jr.___ _
                                               SAMUEL H. MAYS, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         3
